Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The complaint in this case shows that the plaintiff has no cause of action. The undertaking of the defendant was, that Page, Bacon & Co. should pay at the particular times mentioned in the agreement signed by the creditors of that firm. The effect of the subsequent transactions between the plaintiff and Page, Bacon & Co. was to extend the time of payment, and, of course, to release the defendant, who was a mere surety. He was not a party to these transactions, and the plaintiff is not entitled to relief on the ground of inadvertence and mistake. There was no want of knowledge on his part in relation to the facts, and the mistake, if any, was simply a mistake as to the law.
Judgment affirmed.